DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 13 July 2022 have been entered. The amendments to the claims overcome the 112(a) rejections set forth in the previous Office Action. Claims 1-13 remain pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (US 20160020443 A1).

Regarding claim 1, White discloses a battery pack 20A4 comprising a housing, a plurality of cells, and a power tool interface configured to couple the battery pack to a power tool [0438]. In one embodiment, the battery pack is comprised of a battery 330 which has two subsets 334 of five cells each [0721]. The first subset has a positive node A and negative node B while the second subset has a positive node C and negative node D [0721]. The battery pack further comprises four terminals 349 corresponding to, and electrically coupled with, the aforementioned nodes. For example, terminal A corresponds to and is electrically coupled to positive node A (Fig. 24). White further discloses that, in the default configuration, the A and C terminals are electrically coupled to each other and the B and D terminals are electrically coupled to each other, thereby forming closed switches 1 and 2, respectively [0722]. This configuration results in a parallel configuration and outputs a low rated voltage (Fig. 23A, [0722], [0724]).
On the other hand, a converter element 350 may be positioned in slot 347 to engage all of the terminals such that the A terminal is separated from the C terminal, the B terminal is separated from the D terminal, opening both switches 1 and 2 and forming a second configuration (Fig. 23B, [0723]). This configuration also couples the B and C terminals to close switch 3 and places the two subsets into a series configuration to output a medium rated voltage (Fig. 23C, [0726]).
White therefore anticipates the claim limitations “A battery pack (battery pack 20A4), comprising:
a housing having a socket (power tool interface) located thereon, the socket having a plurality of terminals received therein, the terminals including four conductive terminals (terminals A-D); and
two battery cell groups received in the housing and each having a positive electrode and negative electrode (nodes A and B for the first subset; nodes C and D for the second subset) respectively and electrically connected to the corresponding conductive terminal of the socket;
wherein the two battery cell groups can be switched between an isolated state (parallel connection) and a series connected state (series connection) to output two different voltages through two of the four conductive terminals, the two conductive terminals having different polarities and the two conductive terminals with different polarities) capable of being disconnected or connected to each other (conductive terminals B and C are connected or disconnected to form a series or parallel connection, respectively by removing or installing a connecting terminal (converter element 350) between the two conductive terminals with different polarities, and wherein the two conductive terminals with different polarities are respectively connected to the two battery cell groups.”

Regarding claim 2, White anticipates the claim limitations of the battery pack according to claim 1, as set forth above. White further anticipates the claim limitations “wherein the two conductive terminals with different polarities are adjacent and separate to each other (terminals B and C are adjacent and separate), and wherein the two battery cell groups are isolated with each other in the battery pack and output a low voltage (the two subsets output a low rated voltage when isolated from each other).”

Regarding claim 3, White anticipates the claim limitations of the battery pack according to claim 2, as set forth above. White further anticipates the claim limitations “wherein the four conductive terminals are arranged adjacent to each other (terminals A-D are adjacent to each other), and wherein the two conductive terminals with different polarities are located between two of the four conductive terminals (terminals B and C are the two middle terminals) which are outer conductive terminals, and wherein the two conductive terminals have the same polarity as the adjacent outer terminal (terminal B has the same polarity as adjacent outer terminal D, terminal C has the same polarity as adjacent outer terminal A).”

Regarding claim 4, White anticipates the claim limitations of the battery pack according to claim 1, as set forth above. White further anticipates the claim limitations “wherein the two conductive terminals with different polarities are adjacent and connected to each other (terminals B and C are the two middle terminals), and wherein the two battery cell groups are connected with each other in series in the battery pack and output a high voltage (connecting terminals B and C results in a series connection outputting a medium rated voltage, which is high relative to the parallel connection).”

Regarding claim 5, White anticipates the claim limitations of the battery pack according to claim 4, as set forth above. White further anticipates the claim limitations “wherein the four conductive terminals are arranged adjacent to each other (terminals A-D are adjacent to each other), and wherein the two conductive terminals with different polarities are located between two of the four conductive terminals (terminals B and C are the two middle terminals) which are outer conductive terminals, and wherein the two conductive terminals have the same polarity as the adjacent outer terminal (terminal B has the same polarity as adjacent outer terminal D, terminal C has the same polarity as adjacent outer terminal A).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20160020443 A1).

Regarding claim 6, White anticipates the claim limitations of the battery pack according to claim 2, as set forth above. White accordingly discloses wherein the two middle terminals with different polarities, terminal B and C, are connected or disconnected to switch between series and parallel configurations. Positive terminal C is located adjacent positive outer terminal A while negative terminal B is located adjacent outer negative terminal D. White therefore fails to disclose in this embodiment wherein the two terminals connected or disconnected to each other are located on one side as either the two top terminals or the two bottom terminals, referring to the orientation displayed in Fig. 23.

However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to rearrange the conductive terminals such that the two conductive terminals connected to each other are the two top conductive terminals as a matter of obvious engineering design choice. The Courts have held that the mere rearrangement of parts is not a patentable distinction when the rearrangement does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144(VI)(C). In this case, the closing and opening of the corresponding switches would be modified only in their outputting terminal location, but the mechanism using the converter element would be unchanged. Specifically, inserting the converter element 350 would still connect terminals B and C if they were located arbitrarily as the top terminals to form a series connection.
Modified White therefore renders obvious the claim limitation “wherein the four conductive terminals are arranged adjacent to each other, and wherein the two conductive terminals with different polarities are located on one side of the four conductive terminals, and wherein two adjacent conductive terminals which are located in the middle have the same polarity.”

Regarding claim 7, White anticipates the claim limitations of the battery pack according to claim 2, as set forth above. White further discloses that when the converter element 350 is inserted into slot 347, the leading edge 356 engages the terminals by coupling the B and C terminals to a jumper 355 [0726]. This jumper electrically couples the B and C terminals, thereby placing the subset into a series configuration by breaking switches 1 and 2 and closing switch 3 (Figs. 24A-C). White does not provide additional details regarding the structure of the terminals nor how they are coupled to the jumper.
In an alternative embodiment, White discloses a battery pack comprised of three subsets of 5 cells A-C and a set of conversion terminals 532b that electrically couple to each of the terminals of cells. Specifically, a first conversion terminal 532b1 couples to the node A+, a conversion terminal 532b2 couples to the node B+, a third conversion terminal 532b3 couples to the node C+, a fourth conversion terminal 532b4 couples to the node A-, a fifth conversion terminal 532b5 couples to the node B-, and a sixth conversion terminal 532b6 couples to the node C- [0788]. Each of the conversion terminals include a mating end that receives an electrical device converter terminal 534b [0788].
In a low-rated configuration, the positive terminals are electrically coupled at their mating ends, wherein the connection between the A+ and B+ terminals function as a closed switch, the connection between the B+ and C+ terminals function as a closed switch, and similarly for two negative terminal closed switches [0789]. White further discloses that a converter terminal 534 may be inserted into the conversion terminals to beak the connections of the first configuration and make alternate connections to form a second configuration [0792]. This is accomplished by inserting the converter terminal between the tulip sections 592 of the conversion terminals such that the switches forming the parallel connection are opened and a jumper may connect terminals of different polarities to form a series connection and outputting a medium rated voltage (Figs. 56-58, [0799]).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the terminals in the first embodiment of White (Fig. 23) such that they were formed with tulip portions, as taught by White in the second embodiment (Figs. 56-58). It would further be obvious to couple this terminal configuration with a converter element having accordingly shaped converter terminals that may be inserted into the tulip portions of the terminals, thereby opening the parallel switches and closing the series switch, as also taught by White. One of ordinary skill in the art making this modification would have a reasonable expectation of success in providing a suitable mating mechanism for the voltage-switching action employed in the first embodiment of White. The Courts have held that it is obvious to one of ordinary skill in the art to combine prior art elements according to known methods when the combination yields no more than predictable results. See MPEP 2143(I)(A). In this case, utilizing the terminal structure of the second embodiment taught by White would yield no more than a predictable mating structure for achieving the voltage-switching mechanism already employed in the first embodiment.
Modified White therefore renders obvious the claim limitations “wherein the two conductive terminals with different polarities each defines a contacting arm (each terminal B and C have tulips acting as contacting arms), and wherein the contacting arms of the two conductive terminals with different polarities are close but separate to each other.”

Regarding claim 8, Modified White renders obvious the claim limitations of the battery pack according to claim 7, as set forth above. Modified White further renders obvious the claim limitations “wherein the two battery cell groups are in the series connected state and output a high voltage when the contacting arms of the two conductive terminals are connected to each other” because the tulips (the contacting arms) of each terminal B and C are penetrated by the corresponding converter terminal, thereby closing switch 3 and connecting the two terminals in series.

Regarding claim 9, Modified White renders obvious the claim limitations of the battery pack according to claim 7, as set forth above. Modified White further renders obvious the claim limitations “wherein the two battery cell groups are in the series connected state and output a high voltage when the contacting arms of the two conductive terminals are connected to each other” because the cell subsets are connected in series when terminals B and C are connected to each other.

Regarding claim 11, Modified White renders obvious the claim limitations of the battery pack according to claim 9, as set forth above. Modified White further renders obvious the claim limitations “wherein the two battery cell groups are switched from the series connected state to the isolated state to output a low voltage through changing the connection of the two contacting arms from an electrical connected state to an electrical isolated state” because removing the converter terminals from the B and C tulips would open switch 3 and close switches 1 and 2, thereby reforming the connection between terminals A/C and B/D, resulting in a parallel connection and isolating terminals B and C from each other.

Regarding claim 12, Modified White renders obvious the claim limitations of the battery pack according to claim 9, as set forth above. Modified White further renders obvious the claim limitations “wherein the two battery cell groups are in the isolated state and output a low voltage when the contacting arms of the two conductive terminals are isolated from each other” because an open switch 3 results in a parallel connection and outputs a low voltage rating.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20160020443 A1), as applied to claim 4 above, and further in view of Nishikawa et al. (US 20190259984 A1).

Regarding claim 10, White anticipates the claim limitations of the battery pack according to claim 4, as set forth above. White further discloses that when the converter element 350 is inserted into slot 347, the leading edge 356 engages the terminals by coupling the B and C terminals to a jumper 355 [0726]. This jumper electrically couples the B and C terminals, thereby placing the subset into a series configuration by breaking switches 1 and 2 and closing switch 3 (Figs. 24A-C). White does not provide additional details regarding the structure of the terminals nor how they are coupled to the jumper.

Nishikawa discloses a battery pack 300 comprising a housing provided with four contact terminals 351 through 354 ([0193], Figs. 16-17) connected to two battery cell units 356 and 357 (Fig. 19). The positive output of the cell unit 356 is connected to the first positive terminal 351 through lead and the negative output is connected to the first negative terminal 353. Similarly, the positive output of the second cell unit 357 is connected to the second positive terminal 352 and the negative output is connected to second negative terminal 354 [0203].
Nishikawa further discloses wherein the four terminals 351 through 354 are formed in the vicinity of movable guide members 330 and 340 [0193]. The movable guide members are abutted against the switching element for switching the output voltage. Nishikawa teaches that inserting the terminal part 380 pushes the movable guide members together, thereby creating direct contact between intermediate terminals 335 and 345 [0195]. The terminals 335 and 345 are provided with contact elements a-d that, depending on the voltage requirements, may be connected in different ways to switch the voltage. Specifically, in the low-voltage configuration (parallel connection), contact elements 335d and 351b are in contact with each other, contact elements 335c and 352a are in contact with each other, contact elements 345c and 353a are in contact with each other, and contact elements 345d and 354b are in contact with each other [0204]. In other words, contact elements in the intermediate terminals electrically connect the four conductive terminals 351-354 by abutting against portions of the conductive terminals. 
In the series configuration, the terminal part 180 pushes the movable members together and results in contact between contact elements 335b and 345b and disconnects contact of the elements 335d and 345d from terminals 354 and 351, respectively [0206].
This configuration is analogous to the teachings of White such that the contact elements d becoming disconnected are the opening of the parallel switches 1 and 2 while pushing 335 and 345b function as closing the series switch 3.

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the series switching mechanism of White such that the terminals A-D are provided with contact elements that abut each other in a parallel configuration and then form a series configuration when modified by a converter element, as taught by Nishikawa.
It would further be obvious to modify the converter element of White such that it was provided with the corresponding terminal structure to push the contact elements of terminals B and C together to form a series connection when inserted, as taught by Nishikawa.
In the modification discussed above, the intermediate terminals 335 and 345 taught by Nishikawa may be interpreted as contacting arms for the B and C terminals with series contact elements 335b and 345b for forming direct electrical contact with each other when the converter element is inserted. The courts have held that it is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A). In this case, one of ordinary skill in the art would find it obvious to combine the terminals of White with the contact element structure of Nishikawa with a reasonable expectation of success in providing a suitable voltage switching mechanism.
Modified White therefore renders obvious the claim limitations “wherein the two conductive arms with different polarities each defines a contacting arm (terminals B and C of White are provided with intermediate terminal structures 335 and 345 taught by Nishikawa), and wherein the contacting arms of the two conductive terminals with different polarities are directly connected to each other through the two contacting arms abutting with each other (contact elements 335b and 345b are directly abutted when the converter element is inserted to form a series connection).”

Regarding claim 13, Modified White renders obvious the claim limitations of the battery pack according to claim 10, as set forth above. Modified White further renders obvious the claim limitations “wherein the two conductive terminals with different polarities each further defines a pair of main arms located on one side of the contacting arm (contact elements 335d and 345d), and wherein the main arms in an idle state when the contacting arms of the two conductive terminals are abutting with each other (335d and 345d are idle in the series configuration when the contact elements 335b and 345b are abutting).”

Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to the 102(a)(1) rejection of claim 1 that Nishikawa does not disclose the amended limitation (Remarks, [pg. 6, para. 2]). However, Applicant’s amendment necessitated further search and consideration and the rejection of claim 1 set forth in this Office Action does not rely on Nishikawa. Therefore, Applicant’s argument is considered moot.
Applicant additionally argues regarding the 102(a)(1) rejection of claim 2 that Nishikawa does not disclose conductive terminals adjacent and separate to each other due to the presence of movable guide members between them (Remarks, [pg. 6, para. 2]). However, Applicant’s amendment necessitated further search and consideration and the rejection of claim 2 set forth in this Office Action does not rely on Nishikawa. Therefore, Applicant’s argument is considered moot.
Applicant additionally argues regarding the 103 rejection over Nishikawa of claims 4 and 6 (and claims 10 and 13 that depend on claim 4) that a rearrangement of terminals discussed in the rejection of claims 4 and 6 would necessarily modify the operation of Nishikawa’s battery pack (Remarks, [pg. 7, para. 2]). This is not found persuasive as the rearrangement of parts discussed in the previous rejection of claims 4 and 6, and the similar rejection of claim 6 newly presented in this Office Action, would merely result in different output locations of the terminals, but would not affect the voltage switching mechanism nor the connections between the terminals. Furthermore, Applicant’s amendment necessitated further search and consideration and the rejection of claims 4 and 6 set forth in this Office Action do not rely on Nishikawa. Therefore, Applicant’s argument is considered moot.
Applicant additionally argues with respect to the 103 rejection of claims 1-2, 4, 6-9, and 11-12 that Meng in view of Nishikawa would not render obvious the amended claim limitation of claim 1 (Remarks, [pg. 9, para. 3]). However, Applicant’s amendment necessitated further search and consideration and the rejection set forth in this Office Action does not rely on Meng. Therefore, Applicant’s arguments are considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728